 
Exhibit 10.2
 
Sovereign  /  Santander



October 6, 2011


Lampe, Conway & Company, LLC
Access to Money, Inc.
LC Capital Master Fund, Ltd.
1101 King Highway, Suite G100
Cadence Special Holdings II, LLC
Cherry Hill, NJ  08034
680 Fifth Street, Suite 1202
Attn:  Michael Dolan, CFO
New York, NY  10019
 
Attn:  Richard Conway
 



RE:
Amendment to Intercreditor and Subordination Agreement Dated as of
September 3,2010 by and among Access to Money, Inc., Sovereign Bank, Lampe
Conway & Company, LLC, LC Capital Master Fund, Ltd., Cadence Special Holding II,
LLC (the "Intercreditor Agreement")



Dear Sirs:


Access to Money, Inc. (the "Borrower"), Sovereign Bank (the "Senior Lender"),
Lampe, Conway & Company, LLC ("Lampe"), LC Capital Master Fund, Ltd. ("LC
Capital") and Cadence Special Holdings II, LLC ("Cadence".  Cadence, Lampe and
LC Capital are referred to collectively herein as the "Junior Lenders") are all
parties to the above-referenced Intercreditor Agreement.  Capitalized terms used
in this letter but not defined herein shall have the meaning given to them in
the Intercreditor Agreement.


The Borrower and the Senior Lender are parties to that certain Loan and Security
Agreement dated as of September 3, 2010, pursuant to which the Senior Lender
loaned $5,500,000.00 to the Borrower.  The Borrower and the Junior Lenders are
parties to that certain Amended and Restated Loan and Security Agreement dated
September 3, 2010, pursuant to which the Junior Lender, refinanced a term loan
facility in the amount of $3,500,000.00.


LC Capital, one of the Junior Lenders, and the Borrower wish to enter into·a
Promissory Note and Security Agreement dated as of October 6, 2011 (the "LC
Capital Note").  Pursuant to the LC Capital Note, LC Capital intends to make,
for its own account, certain secured loans and/or advances to the Borrower in an
amount not to exceed Seven Hundred Fifty Thousand Dollars ($750,000.00).  The
amounts advanced or loaned under the LC Capital Note will be secured by a senior
lien on certain, specified ATM machines and their proceeds (the "LC Capital
Collateral") as approved from time to time by the Senior Lender.
 
 
 

--------------------------------------------------------------------------------

 

 
Because the Borrower's ability to incur additional indebtedness and to grant
additional liens on the Collateral are restricted under terms of the Junior
Credit Agreement and the Senior Credit Agreement, we are writing to set forth
the terms upon which the Senior Lender and the Creditors will permit the
Borrower and LC Capital to enter into the LC Capital Note and to grant the liens
on the LC Capital Collateral.


Notwithstanding anything contained in the Intercreditor Agreement to the
contrary, the Senior Creditor hereby agrees to permit LC Capital to have a first
lien on and security interest in the LC Capital Collateral.  The amount of this
priority interest in proceeds is limited to the lesser of (x) the actual amount
advanced under the LC Capital Note or (y) Seven Hundred Fifty Thousand Dollars
($750,000.00), plus any accrued interest, including interest which would
otherwise accrue were it not for the occurrence of an Insolvency or Liquidation
Proceeding.  Despite the fact that the Senior Lender is subordinating its
interest in the LC Capital Collateral, the Senior Lender shall control all
aspects of the liquidation of the Collateral, including the LC Capital
Collateral, but the Senior Lender agrees that it will not liquidate the LC
Capital Collateral without LC Capital's consent, which consent will not be
unreasonably withheld.  Further, LC Capital shall not take any action with
respect to the LC Capital Collateral without the prior written consent of the
Senior Lender.  With respect to the Junior Lenders, they hereby agree to the
Senior Lender's grant of a priority interest in the proceeds of the LC Capital
Collateral.  The Junior Lenders hereby acknowledge, agree and ratify that the
Junior Obligations remain subordinated in right of payment to the Senior
Obligations.


LC Capital hereby acknowledges and agrees that it is receiving a senior lien
position in the LC Capital Collateral, but is agreeing that the liquidation of
the Collateral, which includes the LC Capital Collateral, shall be controlled
and prosecuted in all respects by the Senior Lender, subject to the terms and
conditions of Section 3 of the Intercreditor Agreement and, with respect to the
LC Collateral only, LC Capital's consent.  Notwithstanding the foregoing, LC
Capital hereby expressly agrees that it will not take any action with respect to
the Collateral other than as a Junior Lender pursuant to the terms of the
Intercreditor Agreement.  For the purposes of this Letter Agreement, in the
event that the Senior Lender liquidates the LC Capital Collateral, the proceeds
of the LC Collateral shall be distributed as follows: first, to the
reimbursement of the reasonable expenses of the Senior Lender in liquidating the
LC Capital Collateral; second, to LC Capital to the extent of the principal
amount of its claim, but in no event more than the amounts set forth above;
third, to LC Capital on account of accrued and unpaid interest on its claim;
fourth, to the Senior Lender on account of the Senior Obligations; fifth, to the
Agent on account of the Junior Obligations; and sixth, any remaining amounts
shall be paid in accordance with the terms of the Intercreditor Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
In all other respects, and to the extent of any conflict between this Letter
Agreement and the Intercreditor Agreement, the Intercreditor Agreement shall
control.  Please signify your acceptance of the terms of this Agreement by
signing the Agreement and acknowledgment in the spaces provided below.
 
 

 
Very truly yours,
         
SOVEREIGN BANK, as Senior
Lender
         
 
By:
/s/ Daniel Vereb      
Daniel Vereb
     
Senior Vice President
         

 
The foregoing amendment to the Intercreditor Agreement is hereby acknowledged
and agreed this 6th day of October, 2011.


Borrower:


ACCESS TO MONEY, INC.
 
By:
/s/ Michael J. Dolan
 

Name/Title:
Chief Financial Officer  
 

 
       
 
3

--------------------------------------------------------------------------------

 
 
Junior Lenders:
 


LAMPE, CONWAY & COMPANY, LLC,
 
LC CAPITAL MASTER FUND, LTD.
Agent and Collateral Agent
                         
By:
/s/ Richard F. Conway
 
By:
/s/ Richard F. Conway

Name/Title:
Richard F. Conway
 
Name/Title:
Richard F. Conway
 
Managing Manager
    Director

 
 
 
CADENCE SPECIAL HOLDING II, LLC


By:
/s/ Philip R. Broenniman
 

Name/Title:
Philip R. Broenniman
   
Authorized Signatory
 



 
4

--------------------------------------------------------------------------------

 